        Case 1:20-cv-01004-CBK Document 2-1 Filed 01/24/20 Page 1 of 1 PageID #: 16



AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                         District of South Dakota


CHRISTOPHER CAMERON and KATIE CAMERON,
    as Guardians Ad Litem for S.C., a minor,


                          Plainiiff(s)
                               V.                                           Civil Action No. 1:20-cr-1004

SISSETON SWIMMING POOL ASSOCIATION, INC.
     CITY OF SISSETON, SOUTH DAKOTA, and
                      DAVID STAUB,

                         Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) Adeline Veflln, Registered Agent, Sisseton Swimming Pool Association, 11709 461st
                                         Ave., Sisseton, SD 57262; Amber Kemnitz, Finance Officer, City of Sisseton, 406 2nd
                                         Ave. W., Sisseton, SD 57262; Dr. David Staub, In his Individual Capacity, and for the
                                         Sisseton Swimming Pool Association, 706 E. Walnut St., Sisseton, SD 57262



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a){2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                     Heidepriem, Purtell, Siegel & Hinrichs, LLP, Scott N. Heideprlem, Matthew A. Tysdal,
                                     Shad E. Christman, Hannah K. Purtell, 101 W 69th St., Ste. 105, Sioux Falls, SD
                                     57108
                                     Marler Clark, Bill Marler, Bruce Clark, Drew Falkenstein, 1012 First Avenue, Fifth
                                     Floor, Seattle, WA 98104

         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COmT


Date:           01/24/2020
                                                                                         Signature ofClerk or Deputy Clerk
